I think the majority opinion gives no sufficient consideration to the detailed findings of fact by the trial court. Upon those findings, the trial court concluded and found that this land was and had for many years been impressed with the homestead character, and that this was well known to the creditor before proceeding with the effort to subject this land to the payment of its claim based on a deficiency judgment. I think the judgment merits affirmance. Nor do I agree that the syllabus states the correct rule of law in paragraphs 3, 4, and 5.
I therefore dissent.